Citation Nr: 0808974	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-21 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, including service in the Republic of Vietnam 
from April 1967 to February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claims of 
entitlement to service connection for PTSD and asthma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
PTSD because he has the disability due to his experiences 
while serving in Vietnam.  In support, he reports that, while 
serving in Vietnam, he was subjected to the following 
stressors: (1) performed perimeter guard duty at least once 
per week, during which time he received artillery fire; (2) a 
nearby ammunition dump was frequently fired on and blew up 
about once per week, frightening him; (3) saw Vietnamese 
killed by gunfire; (4) a soldier who took his place riding 
shotgun while escorting women home from mess hall was killed 
in an ambush; (5) lost a good friend in Vietnam, although he 
does not know the circumstances surrounding this friend's 
death; (6) sustained rocket attacks at least once per month; 
and (7) had a son born while he was serving in Vietnam, which 
made him sad and frightened for his own well-being.  

The service personnel records reflect that the veteran was a 
power plant operator/mechanic and was assigned to the 821st 
Heavy Machine Supply Company while stationed in Vietnam.  
Service records also indicate his participation in Vietnam 
Counteroffensive, Phase II.  He has indicated that he served 
in Long Binh, Vietnam, near the Bien Hoa Air Base.

In June 2003, the veteran was diagnosed as having chronic 
PTSD and recurrent major depression by a VA psychologist, who 
attributed the disability as due to the veteran's inability 
to handle his job due to nervousness and anxiety.  Subsequent 
VA records show treatment for major depressive disorder and 
adjustment disorder with mixed anxiety and depressed mood.  
His former employer's Functional Assessment Form, dated in 
November 2002, diagnosed him with severe recurrent major 
depression.  The veteran also submitted a physician statement 
in which the physician opined that history suggested that his 
recurrent depression had its initial symptoms in service.  In 
its January 2004 rating decision, the RO denied service 
connection on the basis that the evidence was inadequate to 
establish that a stressful experience occurred, and the 
claimed stressors were unable to be corroborated.  
Presumably, the RO concluded that the veteran's reported 
stressors were too general to be corroborated and thus did 
not request that the United States Army and Joint Services 
Records Research Center (JSRRC) attempt to verify them.  
Later, in its May 2005 statement of the case, the RO also 
denied the claim on the basis of there being no confirmed 
diagnosis of PTSD.  

In this regard, the Board notes that VA determinations 
regarding combat status and corroboration of stressors must 
apply the equipoise standard set forth in 38 U.S.C.A. § 
5107(b).  See Sizemore v. Principi, 18 Vet. App 264, 276 
(2004); see also VAOPGCPREC 12-99 (The benefit-of-the-doubt 
rule in 38 U.S.C.A § 5107(b) applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits).

The Vietnam Counteroffensive, Phase II began in July 1966 and 
ended in May 1967, while the Tet Offensive began in late 
January 1968, during which time the veteran was serving in 
Vietnam.  Given his report of being subjected to incoming 
fire, and in light of the date of his Vietnam service, the 
Board concludes that VA must obtain his unit records, or 
other documents as may reflect the proximity of the veteran's 
unit to attacks.  The Board also finds that he must be 
afforded a VA examination to determine if he has a 
psychiatric disability that is related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the veteran asserts that service connection is 
warranted for asthma primarily on the basis that he developed 
the disease due to in-service exposure to herbicides in 
Vietnam, including Agent Orange.  VA medical records show 
diagnoses of and treatment for asthma and marked chronic 
obstructive pulmonary disease.  The veteran submitted a 
November 2003 private physician statement noting that he had 
been receiving asthma treatment since July 2000 and opining 
that the his asthma might be related to Agent Orange 
exposure.  The RO, however, denied service connection for 
asthma on the basis that it did not manifest in service and 
is not listed among the conditions determined by the VA to be 
associated with herbicide exposure.  The availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  
Thus, the Board also finds that he must be afforded a VA 
examination to determine if he has a respiratory condition 
that is related to service.  See McLendon.  

Finally, the claims file reflects that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) commencing in November 2000.  To date, 
only the April 2001 correspondence notifying him of these 
benefits has been associated with the claims folder.  On 
remand, VA must obtain the medical evidence relied upon by 
the SSA in determining his entitlement to disability benefits 
from that agency.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any treatment 
records from the Overton Brooks VA Medical 
Center in Shreveport, Louisiana, dated 
since May 2005.

2.  The AMC should obtain directly from 
the SSA complete copies of any medical 
records that served as the basis for its 
decision to award disability insurance to 
the veteran.  All attempts to fulfill this 
development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that 
should be noted and the veteran must be 
informed in writing.

3.  The AMC should request the veteran to 
provide any additional information, 
including dates (narrowed down to within 
two months), locations, names of other 
persons involved, etc. relating to his 
claimed service stressors.  The veteran 
should be advised that any additional 
information would be helpful to obtain 
supportive evidence of the claimed in-
service stressors and that he should be 
specific as possible so that an adequate 
search for corroborating information can 
be conducted.  

4.  The AMC must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  Unless the AMC 
determines that the veteran engaged in 
combat and that his PTSD is due to those 
combat experiences, the AMC should forward 
the summary and all associated documents 
to the JSRRC to attempt to corroborate his 
claimed stressors, including being 
subjected to incoming fire while he served 
in Vietnam from May 2, 1967 to February 
29, 1968, with the 821st Heavy Maintenance 
Supply Company in Long Binh.  In 
particular, an attempt should be made to 
obtain information as to whether the 
veteran's company was subjected to, or in 
the vicinity of, incoming fire during the 
period from January 30 to February 29, 
1968.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
veteran an appropriate VA examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
a diagnosis of PTSD.  The report of 
examination should note all psychiatric 
disabilities found to be present, and the 
examiner should comment as to whether it 
is at least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset during 
service.  The report should also address 
the December 2003 physician letter which 
opined that the initial symptoms of the 
veteran's recurrent depression began 
during military service.  If the examiner 
diagnoses the veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

6.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any respiratory condition(s) 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
examiner should opine as to whether it is 
at least as likely as not that any 
respiratory condition(s) found to be 
present had its onset in or is related to 
service, to specifically include his in-
service herbicide exposure.  In offering 
these opinions, the examiner must 
acknowledge the November 2003 physician 
letter relating the veteran's asthma to 
Agent Orange exposure.  The rationale for 
all opinions expressed should be provided 
in a legible report.

7.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted, the RO 
should issue a supplemental statement of 
the case and provide the veteran and his 
representative an opportunity to respond.  
The case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

